Citation Nr: 1538577	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  06-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 6, 1999, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2010, the Board denied the Veteran's claim for an effective date earlier than May 6, 1999, for the award of service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court vacated the Board's decision and remanded the claim.

The Board remanded the claim in March 2013 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2013 Remand, the Board ordered the RO to:

Obtain any available VA treatment records from the VAMC in Leavenworth, Kansas, especially from the 1970s, 1980s and 1990s.  Any search must include a search of Leavenworth VAMC retired/archived records, if needed.  If records from the Leavenworth VAMC are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159.  

The RO found that most of these records were unavailable.  A February 2015 Report of General Information (RGI) documented the RO's search.  However, the RO failed to notify the Veteran, as directed by the Board and as required by 38 C.F.R. § 3.159, of its findings.  As the February 2015 Supplemental Statement of the Case (SSOC) notes, the RO "placed [the RGI] in the claims folder," but the RO took no further action.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the RO's efforts to obtain his VA treatment records as documented in the February 2015 RGI.

2. After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of entitlement to an effective date earlier than May 6, 1999, for the award of service connection for PTSD.  (Consideration should be given to 38 C.F.R. § 3.156(c) (2005) (pre-amendment) and the Court's holding in McClain v. Shinseki (above)).  If the benefit sought is denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




